UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6777


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

DAVID SWIFT,

                  Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
Chief District Judge. (2:89-cr-00235-JAB-1)


Submitted:    October 15, 2009              Decided:   October 21, 2009


Before SHEDD, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David Swift, Appellant Pro Se. Angela Hewlett Miller, Assistant
United   States  Attorney,  Greensboro,  North   Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            David Swift appeals the district court’s order denying

his   motion    for     a    sentence     reduction   under   18   U.S.C.   § 3582

(2006).      We have reviewed the record and find no reversible

error.      Accordingly, we affirm for the reasons stated by the

district court.         United States v. Swift, No. 2:89-cr-00235-JAB-1

(M.D.N.C. Apr. 3, 2009).            We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials      before       the   court   and   argument   would   not   aid   the

decisional process.

                                                                         AFFIRMED




                                            2